DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.
Election/Restrictions
Applicant's election with traverse of compound 19 
    PNG
    media_image1.png
    417
    636
    media_image1.png
    Greyscale
in the reply filed on November 22, 2021 is acknowledged.  The traversal is on the ground(s) that the compound of formula 19 is representative of this class of chemistry and that there is no serious burden on the Examiner to examine all the groups. This is not found persuasive because as noted in the Restriction Requirement filed although the chemical compounds of formula (I) share a common structure of
    PNG
    media_image2.png
    144
    304
    media_image2.png
    Greyscale
, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Matsukawa et al. (WO 2009/145360) cited by Applicant on the IDS dated 10/31/2019.  Matsukawa et al. teach benzene or thiophene derivatives that are covered and fall within scope of the compounds of formula (I), as claimed in claim 1. Thus, a feature found in the prior art cannot be considered to be a special technical feature. In addition, restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.


Claims 1-15 are pending in the Application. Claims 9, 11, 12, 14 and 15 are withdrawn due to nonelected inventions. Claims 1-8, 10 and 13 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This Application is a National Stage Entry of PCT/EP2018/060678 filed April 26, 2018, which claims benefit to European Patent Office (EPO) Application No. 17169375.7 filed May 4, 2017. 
Information Disclosure Statement
Receipt of Information Disclosure Statements filed October 31, 2019 (2) is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Examiner’s Note
	Initially, the Examiner searched for Applicant’s elected species compound 19
    PNG
    media_image1.png
    417
    636
    media_image1.png
    Greyscale

However, since no prior art was found which could be used to reject the claims, the search was expanded to insecticidal 1,4-disubstituted benzenes. The search was not 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1) as being anticipated by Theodoridis et al. (US 7,247,756).
	Regarding Claims 1-6, Theodoridis et al. disclose compound 223: (2-(4-((5,6-dichloronaphthyloxy)methyl)phenoxy)ethyl)diethylamine, 

    PNG
    media_image3.png
    154
    546
    media_image3.png
    Greyscale
. 
This corresponds to the compound of formula (I) wherein Z is 
    PNG
    media_image4.png
    130
    159
    media_image4.png
    Greyscale
, R12 and R13 are halogen, and R14 is hydrogen; Y is O, A1, A2, A3 and A4 are CR1, wherein R1 is hydrogen; X is O; R7 is H; R8 is (C1-C4) alkyl and R9 is (C1-C4) alkyl (col. 29, lines 55-60). 
	Theodoridis et al. also disclose compound 224 which is the hydrochloride salt of (2-(4-((5,6-dichloronaphthyloxy)methyl)phenoxy)ethyl)diethylamine (col. 31, ones 29-31).
	Theodoridis et al. disclose compound 216: (2-(4-((4,6-dichloronaphthyloxy)methyl)phenoxy)ethyl)diethylamine,

    PNG
    media_image5.png
    163
    537
    media_image5.png
    Greyscale
.
This corresponds to the compound of formula (I) wherein Z is 
    PNG
    media_image4.png
    130
    159
    media_image4.png
    Greyscale
, R12 is halogen, R13 is hydrogen and R14 is halogen; Y is O, A1, A2, A3 and A4 are CR1, wherein R1 is hydrogen; X is O; R7 is H; R8 is (C1-C4) alkyl and R9 is (C1-C4) alkyl (col. 29, lines 55-60). 
	Regarding claim 7, Theodoridis et al. disclose compound 223 was formulated as a 25% wettable powder as follows: 
    PNG
    media_image6.png
    114
    285
    media_image6.png
    Greyscale
 (col. 41, lines 29-41) (formulation comprising compound of formula and at least one auxiliary).
	Regarding claim 10, Theodoridis et al. disclose candidate insecticides are evaluated for activity against the tobacco budworm (Heliothis virescens [Fabricius]) in a surface-treated diet test (col. 39, lines 63-65). In each well of the test plate is placed one second instar tobacco budworm larvea, each weighing approximately five milligrams. After the larvae are placed in each well, the plate is sealed with clear polyfilm adhesive tape (col. 40, lines 34-37). After the five-day exposure period insecticidal activity for each rate of application of candidate insecticide is assessed as percent inhibition of insect weight relative to the weight of insects from untreated controls, and percent mortality when compared to the total number of insects infested (col. 40, lines 41-45). Compounds 224, 353, 354,355, 357, 364, 366,367, 368369, 372, and 373 379 exhibited percent growth inhibition values of 80% or greater (col. 40, lines 46-52) (method of controlling one or more animal pests). 
	Regarding claim 13, Theodoridis et al. disclose for insecticidal application, the active compounds are formulated into insecticidal compositions by admixture in insecticidally effective amount with adjuvants and carriers (col. 40, lines 54-67) (method excluding surgical, therapeutic and/or diagnostic treatment of a human or animal body). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Theodoridis et al. (US 7,247,756).

Applicant’s Invention
Applicant claim a compound of the formula (I)
    PNG
    media_image2.png
    144
    304
    media_image2.png
    Greyscale
. Applicant claims a formulation comprising a compound according to claim 1 and at least one auxiliary. Applicant claims a formulation according to claim 7, additionally comprising a further agrochemical active compound. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of Theodoridis et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Theodoridis et al. teach the active insecticidal compounds of this invention may be formulated and/or applied with other insecticides, fungicides, nematicides, plant growth regulators, fertilizers, or other agricultural chemicals. In using an active compound of this invention, whether formulated alone or with other agricultural chemicals, to control insects, an effective amount and concentration of the active compound is applied to the locus where control is desired.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Theodoridis et al. does not explicitly disclose an example wherein the formulation comprises a further agrochemical active compound. 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Theodoridis et al. and formulate a composition comprising a further agrochemical active compound. Theodoridis et al. teach compositions of formula I in admixture with at least one agriculturally acceptable extender or adjuvant and method of controlling insects comprising applying the compositions to locus on crops where control is desired. One of ordinary skill in the art would have been motivated to add a further agrochemical active compound because Theodoridis et al. specifically teach that active insecticidal compounds may be formulated and/or applied with other insecticides, fungicides, nematicides, plant growth regulators, fertilizers, or other agricultural chemicals. In using an active compound of this invention, whether formulated alone or with other agricultural chemicals, to control insects, an effective amount and concentration of the active compound is applied to the locus where control is desired. As such, it would have been obvious to one of ordinary skill in the art to formulate the compounds of formula I with a further agrochemical active compound with a reasonable expectation of success. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsukawa et al. (WO 2009/145560) cited by Applicant on the IDS dated 10/31/2019 with 50 references and Theodoridis et al. (WO 2006/078619) cited by Applicant on the IDS dated 10/31/2019 with 25 references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699